DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 28, 30, 36-41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100191088) in view of Linderman (US 20140208578).


    PNG
    media_image1.png
    278
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    727
    media_image3.png
    Greyscale

Although spinal rods are part of a treatment plan of Anderson (see fig. 10 above and also para. 216) and the use of the system for revision surgery, contemplated (see para. 207, 217), Anderson does not specifically teach wherein the predetermined surgical plan comprises a desired curvature of a patient-specific spinal rod for implantation to the spine of the patient and one or more desired position and orientation data of the two or more vertebrae of the spine of the patient; wherein the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient are determined by: accessing one or more medical images of a pre-operative spine of the patient; accessing data related to one or more previous spinal surgeries that were performed prior to the spinal surgery; wherein the accessed data related to the one or more previous spinal surgeries comprises a curvature of an implanted patient-specific spinal rod and one or more position and orientation data of two or more vertebrae of the one or more previous spinal surgeries; analyzing the accessed one or more medical images of the pre-operative spine of the patient; modifying the accessed one or more medical images of the pre-operative spine of the patient to simulate an outcome of the spinal surgery for the patient; wherein the accessed one or more medical images of the pre-operative spine of the patient are modified based at least in part on the accessed data related to the one or more previous spinal surgeries; and determining, based at least in part on the modified one or more medical images of the pre-operative spine of the patient, the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient.
Linderman, drawn to systems and methods for revision surgeries, teaches creating a surgical plan that includes: a) wherein the predetermined surgical plan comprises a desired implant shape (e.g. customized implant- see step 34 in fig. 1a) of a patient-specific implant for implantation to the surgical site of the patient (see step 34 in fig. 1a) and one or more desired position and orientation data of the relevant bones of the patient (see steps 10, 20, 30 and 40 in fig. 1a, table 1, para. 26); b) wherein the desired implant shape of the patient-specific implant for implantation to the spine of the patient and the one or more desired position and orientation data of the relevant bones of the patient are determined by: accessing one or more medical images of a pre-operative relevant bony area of the patient (see steps 10, 20, 30, 40 of fig. 1a, table 1 and also para. 26, 150, 166); c) accessing data (e.g. images) related to one or more previous surgeries that were performed prior to the surgery (see steps 10 and 20 of fig. 1a, table 1 and also para. 26, 150, 166); d) wherein the accessed data related to the one or more previous surgeries comprises an implant shape of an implanted patient-specific implant (e.g. as shown in the image in step 10 of fig. 1a, table 1 and also para. 150) and one or more position and orientation data of two or more relevant bones of the one or more previous surgeries (e.g. surrounding anatomy- see steps 10 and 20 of fig. 1a, table 1, and also para. 26, 150, 166); e) analyzing the accessed one or more medical images of the pre-operative relevant bones of the patient (see step 40 of fig. 1a, para. 153-155, 157, 158, 166); f) modifying the accessed one or more medical images of the pre-operative relevant bones of the patient to simulate an outcome of the surgery for the patient (see para. 26); g) wherein the accessed one or more medical images of the pre-operative relevant bones of the patient are modified based at least in part on the accessed data related to the one or more previous surgeries (see para. 26 and also steps 10, 20, 30 and 40 of fig. 1a); and  h) determining, based at least in part on the modified one or more medical images of the pre-operative relevant bones of the patient (see para. 26 and also steps 10, 20, 30 and 40 of fig. 1a), the desired implant shape of the patient-specific implant for implantation to the relevant bones of the patient (e.g. generation of custom implant- see step 34 of fig. 1a) and the one or more desired position and orientation data of the two or more relevant bones of the spine of the patient (see para. 26) in order to improve upon previous methodology used in revision surgery by collecting and assessing multiple sources of patient, implant and general population anatomical data, evaluating the data and then using this information to better plan, customize and implant a revision implant within a patient (see para. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methodology of the system of Anderson to further include wherein the predetermined surgical plan comprises a desired curvature of a patient-specific spinal rod for implantation to the spine of the patient and one or more desired position and orientation data of the two or more vertebrae of the spine of the patient; wherein the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient are determined by: accessing one or more medical images of a pre-operative spine of the patient; accessing data related to one or more previous spinal surgeries; wherein the accessed data related to the one or more previous spinal surgeries comprises a curvature of an implanted patient-specific spinal rod and one or more position and orientation data of two or more vertebrae of the one or more previous spinal surgeries; analyzing the accessed one or more medical images of the pre-operative spine of the patient; modifying the accessed one or more medical images of the pre-operative spine of the patient to simulate an outcome of the spinal surgery for the patient; wherein the accessed one or more medical images of the pre-operative spine of the patient are modified based at least in part on the accessed data related to the one or more previous spinal surgeries; and determining, based at least in part on the modified one or more medical images of the pre-operative spine of the patient, the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient, in view of Linderman, in order to improve upon previous methodology used in revision surgery by collecting and assessing multiple sources of patient, implant and general population anatomical data, evaluating the data and then using this information to better plan, customize and implant a revision implant within a patient.
As for claim 24, Anderson, as modified by Linderman, further teaches the system of claim 21, wherein the two or more attachment devices comprises a vertebral anchor (see Anderson fig. 25 below and also para. 182). 

    PNG
    media_image4.png
    234
    508
    media_image4.png
    Greyscale

As for claim 25, Anderson, as modified by Linderman, further teaches the system of claim 21, wherein the two or more attachment devices comprises a vertebral screw (see Anderson fig. 25 above and also para. 182). 
As for claim 26, Anderson, as modified by Linderman, further teaches the system of claim 25, wherein the vertebral screw is a mono-axial screw comprising at least one sensor (see Anderson fig. 25 above and also para. 182). 
As for claim 28, Anderson, as modified by Linderman, further teaches the system of claim 21, wherein the two or more attachment devices comprises a surgical tool (e.g. guidewire- see Anderson para. 185).
As for claim 30, Anderson, as modified by Linderman, further teaches the system of Claim 21, wherein two or more attachment devices are reusable (see Anderson fig. 25 above and note that the devices are capable of being reused if one so desires).
As for claim 36, Anderson, as modified by Linderman, further teaches the system of Claim 31, wherein the predetermined surgical plan comprises a desired post-operative spinal curvature of the patient (see Anderson figs. 13-15 above).
As for claim 37, Anderson, as modified by Linderman, further teaches the system of Claim 21, wherein the two or more attachment devices comprises a portion of a vertebral screw (see Anderson fig. 25 above).
As for claim 38, Anderson, as modified by Linderman, further teaches the system of Claim 37, wherein the portion of the vertebral screw is adapted to be broken off prior to completion of the spinal surgery (see Anderson fig. 25 above and note that the screw can be adapted to perform this function if one so desires).
As for claim 39, Anderson, as modified by Linderman, further teaches the system of Claim 21, wherein the system is further caused to periodically generate guidance instructions for performing spinal surgery (either during or after the procedure for future procedures see Anderson fig. 29 and also fig. 21).
As for claim 40, Anderson, as modified by Linderman, further teaches the system of Claim 21, wherein the system is further caused to continuously generate guidance instructions for performing spinal surgery until a spine of the patient is adjusted to a pre-determined acceptable level (see Anderson fig. 24, 29 and note steps 428 and 508, respectfully, and note that as the procedure is adjusted, guidance instructions generated to provide the desired surgical results).
As for claim 41, Anderson, as modified by Linderman, further teaches the system of Claim 21, wherein the accessed data related to the one or more previous spinal surgeries comprises data (see Linderman step 20 of fig. 1a and also para. 26 and 66) related to one or more previous surgeries of one or more other patients.
As for claim 43, Anderson, as modified by Linderman, further teaches the system of Claim 21, wherein the accessed one or more medical images of the pre-operative spine of the patient are modified further based at least in part on one or more preferences (e.g. evaluation by visualization) of a surgeon performing the spinal surgery for the patient (see Linderman steps 10, 20, 30 and 40 of fig. 1a and also para. 26).
With respect to claim 44, Anderson teaches a system for providing intraoperative tracking to assist spinal surgery (see abstract and figs. 13-15 below), the system comprising: two or more active sensors (see abstract below), wherein each of the two or more active sensors comprises one or more accelerometers and/or one or more gyroscopes (see para. 169 and also fig. 23); two or more attachment devices (e.g. see fig. 25 and also para. 189, 194), wherein each of the two or more attachment devices comprises one or more of said active sensors, a power source (e.g. see fig. 19 and also para. 102 and 103- the computer system must have a power source to be operable), and a wireless transmitter (see figs. 23-24, 29 and para. 174), wherein the two or more attachment devices are configured to be attached to two or more vertebrae of a spine of a patient in a configuration such that two of three axes of position data to be collected by the two or more active sensors are on a plane assumed to be parallel, or substantially parallel with a determinate angle (see para. 172, 174), to a sagittal plane of the patient (see para. 172), wherein when the two or more attachment devices are attached to the two or more vertebrae of the spine of the patient during spinal surgery (see fig. 24 and also para. 189, 194), each of the two or more active sensors are configured to provide one or more position and orientation data of each of the two or more vertebrae of the spine of the patient to which each of the two or more attachment devices are attached to (see para. 172, 174, 187 and 197); one or more computer readable storage devices (see para. 62, 68, 72, 106) configured to store a plurality of computer executable instructions (see para. 82, 102 and 103); and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions (see para. 102, 103, 106) in order to cause the system to: receive the one or more position and orientation data from the wireless transmitter of each of the two or more attachment devices in substantially real-time (see para. 189, 193); dynamically determine, based at least in part on the one or more position and orientation data and using gravity as a common reference among the one or more position and orientation data received from the wireless transmitter of each of the two or more attachment devices (see para. 174 and 175), the one or more position and orientation of the two or more vertebrae of the spine of the patient to which the two or more attachment devices are attached to (see para. 189, 193); dynamically generate one or more performance metrics for spinal surgery based at least in part on comparing the determined one or more position and orientation of the two or more vertebrae of the spine of the patient to which the two or more attachment devices are attached to with a predetermined surgical plan for the patient (see fig. 14 and note steps 134, 136, 138); and dynamically generate, based at least in part on the generated one or more performance metrics, guidance instructions for performing spinal surgery (interpreted as occurring either during or after the procedure to optimize a future surgery-see para. 96 (last 6 lines), 111, 120). 

    PNG
    media_image1.png
    278
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    727
    media_image3.png
    Greyscale

Although spinal rods are part of a treatment plan of Anderson (see fig. 10 above and also para. 216) and the use of the system for revision surgery, contemplated (see para. 207, 217), Anderson does not specifically teach wherein the predetermined surgical plan comprises a desired curvature of a patient-specific spinal rod for implantation to the spine of the patient and one or more desired position and orientation data of the two or more vertebrae of the spine of the patient; wherein the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient are determined by: accessing one or more medical images of a pre-operative spine of the patient; accessing data related to one or more previous spinal surgeries that were performed prior to the spinal surgery; wherein the accessed data related to the one or more previous spinal surgeries comprises a curvature of an implanted patient-specific spinal rod and one or more position and orientation data of two or more vertebrae of the one or more previous spinal surgeries wherein the one or more previous spinal surgeries comprises data  related to one or more previous surgeries of one or more other patients; analyzing the accessed one or more medical images of the pre-operative spine of the patient; modifying the accessed one or more medical images of the pre-operative spine of the patient to simulate an outcome of the spinal surgery for the patient; wherein the accessed one or more medical images of the pre-operative spine of the patient are modified based at least in part on the accessed data related to the one or more previous spinal surgeries; and determining, based at least in part on the modified one or more medical images of the pre-operative spine of the patient, the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient.
Linderman, drawn to systems and methods for revision surgeries, teaches creating a surgical plan that includes: a) wherein the predetermined surgical plan comprises a desired implant shape (e.g. customized implant- see step 34 in fig. 1a) of a patient-specific implant for implantation to the surgical site of the patient (see step 34 in fig. 1a) and one or more desired position and orientation data of the relevant bones of the patient (see steps 10, 20, 30 and 40 in fig. 1a, table 1, para. 26); b) wherein the desired implant shape of the patient-specific implant for implantation to the spine of the patient and the one or more desired position and orientation data of the relevant bones of the patient are determined by: accessing one or more medical images of a pre-operative relevant bony area of the patient (see steps 10, 20, 30, 40 of fig. 1a, table 1 and also para. 26, 150, 166); c) accessing data (e.g. images) related to one or more previous surgeries that were performed prior to the surgery (see steps 10 and 20 of fig. 1a, table 1 and also para. 26, 150, 166); d) wherein the accessed data related to the one or more previous surgeries comprises an implant shape of an implanted patient-specific implant (e.g. as shown in the image in step 10 of fig. 1a, table 1 and also para. 150) and one or more position and orientation data of two or more relevant bones of the one or more previous surgeries (e.g. surrounding anatomy- see steps 10 and 20 of fig. 1a, table 1, and also para. 26, 150, 166), wherein the one or more previous spinal surgeries comprises data (see step 20 of fig. 1a and also para. 26 and 66) related to one or more previous surgeries of one or more other patients (see para. 26); e) analyzing the accessed one or more medical images of the pre-operative relevant bones of the patient (see step 40 of fig. 1a, para. 153-155, 157, 158, 166); f) modifying the accessed one or more medical images of the pre-operative relevant bones of the patient to simulate an outcome of the surgery for the patient (see para. 26); g) wherein the accessed one or more medical images of the pre-operative relevant bones of the patient are modified based at least in part on the accessed data related to the one or more previous surgeries (see para. 26 and also steps 10, 20, 30 and 40 of fig. 1a); and  h) determining, based at least in part on the modified one or more medical images of the pre-operative relevant bones of the patient (see para. 26 and also steps 10, 20, 30 and 40 of fig. 1a), the desired implant shape of the patient-specific implant for implantation to the relevant bones of the patient (e.g. generation of custom implant- see step 34 of fig. 1a) and the one or more desired position and orientation data of the two or more relevant bones of the spine of the patient (see para. 26) in order to improve upon previous methodology used in revision surgery by collecting and assessing multiple sources of patient, implant and general population anatomical data, evaluating the data and then using this information to better plan, customize and implant a revision implant within a patient (see para. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the methodology of the system of Anderson to further include wherein the predetermined surgical plan comprises a desired curvature of a patient-specific spinal rod for implantation to the spine of the patient and one or more desired position and orientation data of the two or more vertebrae of the spine of the patient; wherein the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient are determined by: accessing one or more medical images of a pre-operative spine of the patient; accessing data related to one or more previous spinal surgeries; wherein the accessed data related to the one or more previous spinal surgeries comprises a curvature of an implanted patient-specific spinal rod and one or more position and orientation data of two or more vertebrae of the one or more previous spinal surgeries, wherein the one or more previous spinal surgeries comprises data is related to one or more previous surgeries of one or more other patients; analyzing the accessed one or more medical images of the pre-operative spine of the patient; modifying the accessed one or more medical images of the pre-operative spine of the patient to simulate an outcome of the spinal surgery for the patient; wherein the accessed one or more medical images of the pre-operative spine of the patient are modified based at least in part on the accessed data related to the one or more previous spinal surgeries; and determining, based at least in part on the modified one or more medical images of the pre-operative spine of the patient, the desired curvature of the patient-specific spinal rod for implantation to the spine of the patient and the one or more desired position and orientation data of the two or more vertebrae of the spine of the patient, in view of Linderman, in order to improve upon previous methodology used in revision surgery by collecting and assessing multiple sources of patient, implant and general population anatomical data, evaluating the data and then using this information to better plan, customize and implant a revision implant within a patient.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100191088) and Linderman (US 20140208578), as applied to claim 21 above, in view of Quaid (US 20060142657).
As for claims 22 and 23, Anderson, as modified by Linderman, teaches a variety of structures used to implement the sensors (see Anderson para. 181), but does not appear to specifically teach wherein the one or more active sensors are configured to be an inertial measurement unit with six degrees of freedom; and wherein the one or more active sensors are configured to be an inertial measurement unit with nine degrees of freedom. 
Quaid, also drawn to surgical tracking systems, teaches wherein the one or more active sensors (see para. 166 for types of sensors) are configured to be an inertial measurement unit with six degrees of freedom (see fig. 8 below and also accompanying text in para. 145); and wherein the one or more active sensors are configured to be an inertial measurement unit with nine degrees of freedom (see fig. 8 below and also accompanying text in para. 145 and note that Quaid is capable of performing this function) in order to allow the surgeon quicker and more accurate tracking of the bone or motion of the bone in real-time during the procedure (see para. 145).

    PNG
    media_image5.png
    557
    1062
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date on the invention to try the modification of Anderson, as modified by Linderman, wherein the one or more active sensors are configured to be an inertial measurement unit with six degrees of freedom; and wherein the one or more active sensors are configured to be an inertial measurement unit with nine degrees of freedom, in view of Quaid, in order to allow the surgeon quicker and more accurate tracking of the bone or motion of the bone in real-time during the procedure.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100191088) and Linderman (US 20140208578), as applied to claim 25 above, in view of Carl (US 20060036259).
As for claim 27, Anderson, as modified by Linderman, does not teach wherein the vertebral screw is a poly-axial screw comprising at least one sensor. 
Carl, drawn to bone screws with sensors, teaches a vertebral screw is a poly-axial screw comprising at least one sensor (134a) (see para. 73) in order to allow a surgeon to monitor the position of an adjustable screw with a known tracking mechanism. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson, as modified by Linderman, wherein the vertebral screw is a poly-axial screw comprising at least one sensor, in view of Carl, in order to allow a surgeon to monitor the position of an adjustable screw with a known tracking mechanism.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100191088) and Linderman (US 20140208578), as applied to claim 28 above, in view of Taylor (US 20080281332).
As for claim 29, Anderson, as modified by Linderman, does not appear to teach wherein the surgical tool comprises a screwdriver or nutdriver.
Taylor, also drawn to surgical tracking devices, teaches a screwdriver with a sensor in order to allow a surgeon to monitor the placement of a spinal implant (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson, as modified by Linderman, wherein the surgical tool comprises a screwdriver or nutdriver, in view of Taylor, to provide a known surgical tool that will allow a surgeon to monitor the placement of a spinal implant.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100191088) and Linderman (US 20140208578), as applied to claim 21 above, in view of Tsekos (US 20140058407).
As for claim 33, Anderson, as modified by Linderman, does not appear to teach wherein the pre-operative surgical plan is developed at least in part by an artificial intelligence system.
Tsekos, allows drawn to systems used to plan surgical procedures, teaches wherein the pre-operative surgical plan (identification of triggering events) is developed at least in part by an artificial intelligence system (see para. 121) in order to allow the surgical team to better prepare for the surgical procedure by using algorithms to assess the procedural risks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson, as modified by Linderman, wherein the pre-operative surgical plan is developed at least in part by an artificial intelligence system, in view of Tsekos, in order to allow the surgical team to better prepare for the surgical procedure by using algorithms to assess the procedural risks.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20100191088) and Linderman (US 20140208578), as applied to claim 21 above, in view of Mire (US 20040171924).
As for claim 35, Anderson, as modified by Linderman, teaches sagittal x-rays during the procedure (see para. 172) but does not appear to specifically teach wherein the one or more medical images comprises a sagittal x-ray image of the pre-operative spine of the patient.
Mire, also drawn to systems used to plan surgical procedures, teaches wherein the one or more medical images comprises a sagittal x-ray image of the pre-operative spine of the patient (see para. 164 below) in order to aid in creation of a model used to plan the procedure.

    PNG
    media_image6.png
    507
    574
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson, as modified by Linderman, to include one or more medical images that comprise a sagittal x-ray image of the pre-operative spine of the patient, in view of Mire, in order to aid in creation of a model used to plan the procedure.
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-30, 33, 35-41, 43 and 44 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773